DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 109805460 A).
Regarding claim 1, Zhang discloses an electronic cigarette (see abstract), comprising: a cigarette pipe or case (1), having a cavity (inside the case); an atomizer device (A) , received in the cavity, and the atomizer device (A) being provided with a heating element or assembly (7); and a cartridge (1: placed inside the case), detachably mounted to the atomizer (A), the cartridge (1) comprising a main body inserted in the cavity, a channel (2) extending through the main body, an e-liquid storage member (3) detachably installed in the main body, and an e-liquid carrier, the channel (2) being in communication with the outside, the e-liquid carrier being received in the channel (2), and the e-liquid carrier being capable of absorbing e-liquid in the e-liquid storage member (3); wherein the heating element (7) comprises a heating end extending into the e-liquid carrier.
Regarding claim 2, Zhang discloses the main body comprises a casing (1) and a partition wall (to form 5.2, 5.3, 5.4), the partition wall separates the casing into a first chamber (3) and a second chamber (5), and the e-liquid storage member is detachably received in the first chamber (3).
Regarding claim 3, Zhang discloses the cartridge (1) further comprises a first end plate fixed to one end of the main body and a second end plate fixed to the other end of the main body, and the channel connects the first end plate and the second end plate (see figs. 1-7).
Regarding claim 4, Zhang discloses the cartridge (1) further comprises a suction port extending through the first end plate, and the channel communicates with the outside through the suction port (see fig. 1).
Regarding claim 5, Zhang discloses a sealing member located between the cartridge and the atomizer device, the heating element further comprising a fixing end fixing the heating end, wherein the sealing member (4) is mounted to the fixed end so that the cartridge (1) and the atomizer device are relatively sealed (see figs.2-7).
Regarding claim 6, Zhang discloses the second end plate comprises an annular wall extending toward the first end plate and an air inlet channel located in the annular wall, and the e-liquid carrier is detachably received in the air inlet channel (5.1, 5.2, 5.3).
Regarding claim 7, Zhang discloses the second end plate comprises a plurality of air inlets extending through the second end plate, the annular wall comprises a plurality of first openings extending through the annular wall and a plurality of second openings (see figs. 2-6) alternately arranged with the plurality of first openings, the plurality of air inlets is in communication with the first openings through the second chamber, and the second chamber is in communication with the air inlet channel through the first openings (see figs. 3-6).
Regarding claim 8, Zhang discloses the e-liquid storage member is further provided with an oil guiding portion (4.1, 4.3, 5.3, 5.1, 5.4, 7.3, 8.3), and the oil guiding portion protrudes into the air inlet channel through the second openings.
Regarding claim 9, Zhang discloses the e-liquid storage member is  provided with a receiving cavity coaxial with the air inlet channel, and the annular wall extends into the receiving cavity or chamber (5.1, 5.2, 5.3, 5.4).
Regarding claim 10, Zhang discloses the air inlet channel extends (2) through the second end plate, the electronic cigarette further comprises a sealing film blocking the air inlet channel, and the heating end pierces the sealing film (4) and enters the air inlet channel to directly or indirectly contact the e-liquid carrier.
Regarding claim 11, Zhang discloses the main body is further provided with a through hole extending through the partition wall and a guide wall (5.1, 5.2, 5.3, 5.4) extending from the partition wall at an edge of the through hole in a direction away from the first end plate, and the second chamber is located among the partition wall, the guide wall and the second end plate.
Regarding claim 12, Zhang discloses the first end plate comprises an extension wall and a suction channel formed in the extension wall, the extension wall extending toward the second end plate and being received in the channel (2), the suction port communicating with the air inlet channel through the suction channel.
Regarding claim 13, Zhang discloses the extension wall extends intothe air inlet channel (2) and is at least partially surrounded by the annular wall.

                                             Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 


system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                       11/18/2022